                                       UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                             ASHEVILLE DIVISION
                                           1:21-CV-00149-MOC-WCM


               WILLIAM ORR,                           )
                                                      )
                           Plaintiff                  )
                                                      )
                           vs.                        )
                                                      )                            ORDER
               U.S. ENVIRONMENTAL PROTECTION )
               AGENCY ET. AL.                         )
                                                      )
                           Defendants.                )
               _______________________________________)

                        THIS MATTER comes before the Court on Defendants’ Motion to Appear Remotely

               (Doc. No. 7). Finding good cause for the motion, the Court enters the following Order.


                                                          ORDER

                         IT IS, THEREFORE, ORDERED that Defendants’ Motion to Appear Remotely, (Doc.

               No. 7), is GRANTED. The Court also orders the Clerk of Court to set up the courtroom to allow

               Defendants’ counsel to participate by video conferencing.

Signed: June 11, 2021




                        Case 1:21-cv-00149-MOC-WCM Document 9 Filed 06/11/21 Page 1 of 1
